On behalf of the Guatemalan delegation, over which I have the honor 
to preside, I wish to express to you, Mr. Hollai, congratulations on 
your unanimous election as President of the General Assembly. Such a 
high distinction is well deserved recognition of your human act 
professional qualities and your profound knowledge of the problems 
being discussed in the Organization. I am convinced that under your 
able leadership our tasks will attain the very best results. Mease 
rest assured that you may count on the whole hearted cooperation of 
the Guatemalan delegation. I also wish to express my delegation's 
recognition of the work accomplished under the direction of Mr. 
Kittani as President of the previous session. My delegation greets 
with special satisfaction the Secretary General, Mr. Javier Perez de 
Cuellar, that illustrious Latin American diplomat, who is 
indefatigable in his efforts in search of a more effective role for 
the United Nations in its endeavors to attain international peace, 
understanding and harmony. As regards the national policy of my 
country, I wish to declare that the present Government of the 
Republic of Guatemala, which assumed power on 23 March of this year 
to put an end to a practically untenable situation stemming from 
corruption and lack of respect for the will of the people as 
expressed at the polls, received the immediate assent and approval of 
the entire Guatemalan people and met with expressions of 
international acceptance and satisfaction. The goals of the 
Government of Guatemala are basically to bring peace to the country, 
which is now in such a serious state of upheaval, especially in some 
areas, as a result of actions by subversive groups which have sown 
terror among the population and caused incalculable personal and 
material damage to inhabitants, forcing them to abandon their places 
of origin, disintegrating families, causing suffering, desolation and 
death. My Government is trying to bring into active productivity and 
the benefits of progress through policies, projects and development 
programmes, a great mass of the native population which has lived a 
forsaken and marginal existence and thus to eliminate as much as 
possible the enormous social differences that now prevail. It is 
trying also to reduce the causes of dissatisfaction and frustration 
in various sectors of the population, to bring about respect for 
universally recognized human rights, and observance and full exercise 
thereof, to accelerate the process of integrated and harmonious 
development for the entire country, to reactivate the country's 
economy and to create everywhere the conditions necessary for the 
country, to move towards a political event in which citizens may 
freely choose their new authorities and thereby return to 
constitutional normalcy. On coming to power the new Government of 
Guatemala, which is presided over by General Jose Efrain Rios Montt, 
outlined 14 points containing its aspirations and the guidelines to 
be followed in order to achieve full wellbeing for the people of 
Guatemala. Those points are as follows: first, to make the people 
aware that the authorities are there to serve them and not the people 
to serve the authorities; second, to bring about the reconciliation 
of the entire Guatemalan family for the benefit of peace and national 
concord; third, to ensure the security and tranquility of the 
individual, through absolute respect for human rights; fourth, to 
restore individual and national dignity; fifth, to develop a 
nationalistic spirit and to create the foundation for the 
participation and integration of the various ethnic groups that make 
up our nation; sixth, to bring about the economic recovery of the 
nation in keeping with the free enterprise system, through the 
controls required by the present state of the nation; seventh, to 
restructure the judicial power, with the participation of the Bar 
Association, in order to adapt it to present circumstances and ensure 
that it Motions in accordance with ethical, moral and juridical 
norms; eighth, to eradicate administrative corruption and promote 
among civil servants a genuine spirit of public service, which 
constitutes the foundation of a national Government; ninth, to 
encourage among the various pressure groups which represent national 
activity a new development oriented reformist and nationalistic 
spirit; tenth, to strengthen national integration, efficiently 
utilizing the cooperation of other States and international 
organizations, at the same time pointing out certain problems of the 
State in its foreign relations; eleventh, to improve the standard of 
living of the people in order to reduce existing differences; 
twelfth, to restructure the electoral system so that as a true 
democratic institution it represents the political participation of 
the people and so that their wishes are not frustrated; thirteenth, 
to reorganize the public administration so that government programmes 
are carried out in a dynamic way and to ensure its efficiency and 
control its regular functioning, thereby avoiding administrative 
anarchy; fourteenth, to restore a constitutional form of government 
for the country within a fixed period of time, so that Guatemalans 
will know and demand their rights and know their duties and 
obligations within free democratic institutions. To attain those 
objectives the Government of the Republic of Guatemala has since 
coming to power taken steps to cleanse the public administration, 
reduce public expenditure through a policy of austerity, promote 
investments, increase exports of traditional and nontraditional 
products and to provide immediate help to the villages affected by 
subversive violence. At the political level, a Council of State has 
been created, with members representing all the sectors of the 
country and constituting an advisory body of the Government of the 
Republic and a balancing factor within it. It should be emphasized 
that this is a body which, for the first time in the history of the 
country, comprises the various ethnic elements which make up the 
nation, so that they now have a forum in which to put forward their 
problems, needs and desires and the aspirations of their respective 
communities. In the future they will participate with all the other 
sectors of the nation in the decision making process, so that we are 
better able to define the destiny of the Republic. The President of 
the Republic, in his address at the inauguration of the Council of 
State, said: The political concept which at present we define as 
Guatemalan reformism or reform will be valid only when the various 
objectives materialize and become legal fact. These objectives, 
reached over the short, intermediate or long term, will be the 
framework upon which the roof of our nationality will rest. Among 
other general objectives, since the detailed objectives will be 
established by mutual agreement and depending upon the encouragement 
provide I by the participation of those sectors concerned in the 
development of our nation, we point out the following. First, the 
Council of State shall legislate on the privileges and exemptions of 
Guatemalans, enhancing and reinforcing in this legal body all that 
pertains to human rights. These rights must be examined, publicized, 
taught and practiced and their principles should serve as the basis 
for all types of legislation. The present Government is committed to 
the inclusion in the fundamental laws of Guatemala of everything that 
pertains to human rights. Secondly, the Council of State shall 
propose the legal procedures through which political development may 
be guaranteed with the utmost security and respect for social 
stability. To this end, basic agreements must be reached to ensure 
the democratization of the country, thus establishing its own system, 
efficient and reliable, just and flexible, capable of meeting the 
problems inherent in our national identity, and a strong State which 
will be representative, consolidated and dynamic. Thirdly, the 
Council of State shall, furthermore, draft a provisory law for the 
purpose of electing a Constituent Assembly which will broaden 
political life by the authentic representation of all Guatemalans, promoting 
participation by the people and consolidation of the State by 
encouraging the expression of public opinion and organizing large 
numbers of people and social groups in order to establish a more 
united society which will emphasize our common interests and ensure 
the enjoyment of harmony with freedom among its pluralistic 
constituents. In view of the frustrations suffered by the 
Guatemalans, the repeated and successive contradictions inherited 
from previous Governments, the lack of an overall strategy on the 
part of the political authorities to deal with subversion; the lack 
of solutions to our basic problems; the total lack of any ethical or 
moral example set by those leading or claiming to lead the nation; 
and in view of the obvious irresponsibility in the management of the 
national economy and the widespread corruption, the Guatemalan army 
commits itself to lead the country, the President asked me to state 
before the Guatemalan people, with firmness and a vocation to serve, 
towards a democratization process which will create the conditions 
and legal machinery required for the establishment of a Government 
that will represent legitimacy and put an end to corruption. The 
Guatemalan army firmly rejected the disruptive activities of 
individuals or institutions, as well as the corrupting effects of any 
demagogy on the part of those who that upon themselves rights which 
are only the result of their own frustration, irresponsibility or 
ignorance. Corruption in former regimes led Guatemala to a process of 
decay, not only politically but also socially, spiritually and 
morally, and to the loss of the ethical values that are essential to 
people's lives. For this reason, the Government of the Republic has 
encouraged a dialogue between the people and the authorities; and it 
is hoped that by example, new attitudes and the implementation of a 
new philosophy of Government, these intrinsic values of our people 
will be gradually restored, so that together with material 
development can also be a change in the ethical and spiritual 
standards, which will unquestionably enable Guatemala to see its 
future more clearly, recover its identity as a nation, and shape its 
own destiny. Our national problems are difficult, we shall need 
sacrifice, effort, work and good will on the part of all Guatemalans 
to see our country through. It is to these noble tasks that we are 
presently devoted, tasks that will undoubtedly also require 
international understanding and cooperation. The stage which 
Guatemala is presently going through is critical because the 
structures, resources, values and principles that held good are now 
being judged and analyzed so that we can apply them in future and 
gain a clear and revised image of our situation. We are in fact a 
country where there is a great deal to be done. And so it must be 
when a people decides to face the responsibility of building its own 
history. From experience we have learned that if we do not take the 
making of our own history into our own hands, others will do it for 
us in their own way, which implies an ominous fate for a people which 
respects itself: intervention. The historic commitment of the present 
Government of Guatemala is to consolidate the peace and security of 
the nation; to solve the serious economic crisis which is affecting 
Guatemala, as indeed it is affecting the entire world, because of an 
economic recession which in Central America has become aggravated by 
internal causes; to restructure and incorporate large sectors that 
are representative of the country and which have been unjustly left 
out in the past and have not participated in the democratic decision 
making of the nation, but which under a new and safe electoral system 
will for the first time freely exercise their right of universal 
suffrage, thus ensuring the self determination of the people of 
Guatemala and ruling out the electoral fraud which in the past has 
been the means of diverting our democracy from its true course; to 
return to a state of law and to install a democratic Government 
representative of all the people, a process whose gradual development 
will be completed by the beginning of 1985. We are convinced that all 
sectors of the country will patriotically cooperate in this 
enterprise to implement a true democracy involving the representation 
and participation of the people of Guatemala. That is our commitment, 
and those are the firm steps we shall take towards the future of 
Guatemala in the search for a better national and international 
destiny. From this rapid glance at the transformation which has taken 
place in my country, it can be inferred that its international policy 
will also be different from now on. Without underestimating the 
sacred concepts of the sovereignty and independence of nations, the 
Government I represent is aware of the interdependence of nations in 
the economic, political and cultural fields and it recognizes the 
need that our problems a id our differences be resolved in the 
concert of nations, in open discussion, in the best way, on the basis 
of respect and trust. In addition to the circumstances just 
described, we have also had to deal with a national disaster in the 
southern part of the country, brought about by an atmospheric 
depression, causing loss of human life, crops and property. All this 
has brought a shadow of mourning over Guatemala. I wish to take this 
opportunity publicly to express, on behalf of the Government of 
Guatemala, our appreciation for the prompt and effective help we have 
received from friendly Governments and international organizations. 
As regards the foreign policy of my country, the Government of 
Guatemala has since the day it assumed power on 23 March this year, 
seen the necessity of revitalizing our democratic institutions and 
restoring the fundamental values of the people and the dignity of the 
nation, and it has declared its intention of abiding by and complying 
with the international commitments acquired by Guatemala and 
maintaining full respect for the legal rules governing relations 
between States, as well as cooperating closely with the organizations 
that concern themselves at the international level with human rights 
and guard and protect their exercise. The Government of Guatemala 
intends to strengthen its bonds of friendly relations and cooperation 
with all countries with which such relations already exist and to 
extend them to all countries which love peace and democracy and which 
desire such relations, in order to achieve the principles of progress 
within the international community. Guatemala also wishes to confirm 
its trust in international organizations and its decision to comply 
with commitments undertaken in terms of the principles and the 
Charter of the United Nations and those of the charter of the 
Organization of American States and to reaffirm my Government's 
support for the United Nations as the principal instrument for 
maintaining peace and strengthening international security. As 
regards our Central American policy, Guatemala pursues a policy of 
fraternity with the countries of the region, as we have the same 
origin, we acceded to independent life at the same time, we make up a 
geographic unit, we share the same history, we speak the same 
language, we have the same traditions and customs and we face similar 
problems. Maintaining utmost respect for the principle of 
nonintervention in the internal affairs of other countries, Guatemala 
seeks a rapprochement with the sister nations of Central America. The 
terms of this rapprochement can best be summarized as respect for the 
highest values of humanity, namely peace, justice and freedom, and 
the building of economic, legal and political mechanisms for the 
development of the Isthmus, to promote cooperation among our nations, 
to strengthen the bonds among our peoples and to engage in a joint 
search for a more promising future for the area, which of late has 
seen 50 many upheavals. At the Latin American level, Guatemalan 
policy is aimed at reaffirming its faith in the inter  American 
system, the objectives of which are outlined.in the charter of the 
OAS; our international policy at the regional level is one of interrelation, 
solidarity and cooperation with the countries of the region. We 
believe that Latin America must play its proper role, within the 
world community, for it is a continent that has struggled for the 
principles of freedom, social justice and dignity and a region that 
has a geo political influence of undeniable importance within the 
world community. Guatemala has faith in the historic destiny of our 
America and believes that by strengthening relations in the 
hemisphere within the framework of the QAS, Latin America will be in 
a position to promote gradual, independent and sovereign development 
for its peoples and to secure for them the conditions necessary to 
derive maximum benefit from their natural resources and to utilize 
the advances of science and technology. As far as world policy is 
concerned, Guatemala supports those democracies which respect the 
dignity of the human being. In the economic field, Guatemala, as a 
developing nation, shares the just aspirations of the third  world 
countries and, as a member of the Group of 77, we share the concern 
of poor nations with regard to the obvious international injustice 
evident at many levels but fundamentally in the areas of 
international trade and economics. As regards human rights, the 
Fundamental Statute of Government, which constitutes the highest 
legal instrument regulating the actions of the Government of the 
Republic of Guatemala, provides that respect for human rights is one 
of the basic principles of its internal organization and of its 
international relations. The same Fundamental Statute of Government 
defines human rights and elaborates on them in its articles, covering 
basic human rights, civil and political human rights and social, 
economic and cultural human rights. The Government of the Republic 
respects those rights within the country and internationally it is 
cooperating with the organizations created to ensure their 
observance. In line with this policy, the Government of the Republic 
extended a cordial invitation to the whole Inter American Commission 
on Human Rights to visit Guatemala to ascertain that those rights 
were being observed, within the context of the national situation. 
This invitation was accepted with pleasure and the visit took place 
during the week of 20 to 26 September this year. The Inter American 
Commission on Human Rights publicly recognized that its members 
enjoyed full cooperation and broad freedom during their stay in 
Guatemala while carrying out an in depth investigation of human 
rights in my country. They met with officials from the Government, 
institutions, associations, representative groups and political 
parties, as well as with individuals and legal entities who wished to 
file complaints. They travelled to the interior of the country, 
visiting the villages of their choice, to interview the inhabitants 
and exchange impressions with them and to view on the spot their 
problems and their living conditions from a human rights standpoint. 
The report of the Inter American Commission on Human Rights, once the 
procedural requirements laid down in its rules and regulations have 
been met, will be made public by the Commission and may be read by 
the entire international community. At the end of their visit the 
members of the Commission made recommendations to the Government of 
Guatemala, which are at present under consideration for appropriate 
implementation. Within the jurisdiction of the United Nations, the 
Commission on Human Rights decided to appoint a special rapporteur to 
investigate the human rights situation in Guatemala. The Government 
asked the Secretary General to propose the name of a candidate for 
that post. The person proposed has already been appointed and has 
been accepted by my Government, and he will be given full cooperation 
and freedom for the fulfilment of his mission. There have also been 
interviews and conversations with the Working Group to examine 
questions relevant to involuntary or enforced disappearances of 
persons, established by the Commission on Human Rights, and the 
information requested concerning cases under consideration by it has 
been submitted. It has been offered our full cooperation for the 
fulfilment of its mandate. This attitude by the Government of 
Guatemala reflects its sincere mention to improve the human rights 
situation in the country and to request the assistance of the 
relevant international organizations in order to make human rights in 
Guatemala more effective every day. I turn now to the problem of the 
Malvinas Islands. Following the decision of the Republic of Argentina 
to reincorporate the Malvinas Islands within its sovereignty, 
Guatemala confirmed its position in support of that sister nation's 
legitimate rights over those islands and endorsed its determination 
to claim sovereignty over them. My country, in public declarations 
and in statements both in the Security Council and at the twentieth 
consultative meeting of Foreign Ministers convened by the OAS in 
accordance with the Inter American Reciprocal Assistance Treaty, 
expressed its views in connection with the Malvinas Islands, 
reaffirming its solidarity with the Republic of Argentina and 
recognizing the latter's full rights to territorial integrity. In the 
Security Council itself Guatemala stated: It is inconceivable that 
the colonialist system, which is fortunately in its death throes 
throughout the world, including our continent, should have sprung to 
life, allowing a colonialist empire to impose its interests upon our 
America to the detriment of a Latin American country, whose right to 
sovereignty over the full extent of its territory has been 
internationally recognized. We believe that this matter should be 
dealt with through negotiations so that the vast majority of the 
States that make up this international community may maintain their 
faith and belief that international justice lives and prevails, even 
when what is at stake are the interests of great Powers which seek to 
impose their will by means of their military might. If this does not 
come about, Latin America will consider this action against Argentina 
as a serious threat to all of Latin America too and very disturbing 
for the rest of the world, which might suffer similar treatment if an 
attempt were made to subject them to similar circumstances. We have 
witnessed the anguish of a Latin American republic being attacked by 
an extra continental Power in violation of international law, and we 
have also been grieved at the fact that Argentina did not receive the 
response of solidarity which it should have in this case and provided 
for in treaties which up to now have been in full force and fully 
complied with. As the Foreign Minister of the Republic of Guatemala, 
I had the honor to sign together with the Foreign Ministers of other 
Latin American countries, a request for the inclusion of an item on 
the Malvinas Islands in the agenda of the present session of the 
General Assembly, to be discussed in plenary meeting. None the less, 
I now urge the countries involved in the controversy to resume as 
soon as possible the required negotiations under the auspices of the 
United Nations for the purpose of resolving that dispute. The 
peaceful settlement of disputes is and must continue to be, within 
the United Nations, perhaps the most powerful instrument for 
achieving peace and security. The General Assembly has not discussed 
the question of Korea in the pa x years. Guatemala feels that it 
should be for the Koreans themselves to find a peaceful solution to 
the problem of Korea and that the Organization can help to create a 
favorable climate in which to resume inter Korean talks rather than 
engage in an unproductive debate on the question. Nevertheless, in 
view of the tense and unstable situation prevailing at present in the 
Korean peninsula, my country is of the opinion that resumption of the 
dialogue between North and South Korea is urgent, so that, through 
direct negotiations and without outside pressure or interference, 
they may find a solution to their differences. To that end, it is 
essential that North Korea make the political decision to return to 
the conference table as soon as possible. Guatemala believes that, 
irrespective of the main objective that total reunification of the 
Korean peninsula be achieved, both South Korea and North Korea, as a 
means of relieving the existing tension and creating conditions 
favorable to the stability of the area, could be admitted as Members 
of the United Nations, pursuant to the principle of universality 
provided for in the Charter. In regard to disarmament, with which the 
United Nations has concerned itself since its creation my delegation 
would like to quote the statement by the President of Guatemala sent 
as a contribution by my country to the twelfth special session of the 
General Assembly, the second special session devoted to disarmament: 
Guatemala, whose people and Government are deeply committed to peace, 
deems it appropriate to express its ideas to this forum convened to 
discuss all aspects of disarmament. Guatemala considers that the arms 
reduction campaign is vital for the peace of the world, the 
development of States and the prosperity of peoples. It is necessary 
to express openly the dangers inherent in the continuation of the 
arms race and to dispel the hope that peace and security can coexist 
with the accumulation of vast quantities of means of destruction. 
General and complete prohibition of the use of nuclear weapons is of 
paramount importance, since it helps to reduce the risk of nuclear 
war which would mean a holocaust for mankind. My country believes 
that both atomic and nuclear energy should be used only for peaceful 
purposes and for the benefit of the human race. Guatemala considers 
that a lasting peace can: be secured only through general and 
complete disarmament under effective and strict international control 
and not through a balance of armaments between the great Powers. 
Disarmament is one of the objectives proclaimed by the United Nations 
for over three decades, but despite the numerous initiatives adopted, 
by the Organization, the world is witnessing a frenzied arms race. 
Although the great Powers should be primarily responsible for 
disarmament, Guatemala believes that it would also be desirable to 
ban sophisticated weapons in Latin America as a way of contributing 
to universal disarmament and of increasing the resources allocated to 
economic and social development. The Treaty of Tlatelolco, to which 
Guatemala is a party, is a very useful instrument for preventing 
Latin America from being converted into a depository of nuclear arms 
or a test site for atomic weapons. I feel it is appropriate to 
underscore the great importance of the highly industrialized 
countries understanding that if, instead of devoting large sums of 
money to the production of weapons of mass destruction, they were to 
channel those resources to poor countries to help them in their 
efforts to achieve integral and harmonious development, the major 
scourges of hunger, unemployment, malnutrition, illiteracy and 
precarious living conditions which prevail in the third world would 
be considerably reduced. Peace and social justice, which are the 
greatest aspirations of mankind, can be achieved with the active 
participation of all nations with a view to establishing a new 
international order and creating for present and future generations a 
more human and balanced world based on, solid foundations of equality 
and dignity. Guatemala believes that all the problems of disarmament 
should not continue to be viewed in the traditional way, but that it 
is necessary to extend the field of knowledge as to the attitude of 
certain Powers and countries which unconditionally serve their 
hegemonistic interests by providing subversive movements with arms, 
munitions, military training, logistical support, money and 
international patronage. If a global analysis of matters related to 
disarmament is not carried out,, various initiatives to reduce 
military expenditures and calls to Powers to halt their arms race 
deal with only one aspect of the problem but overlook the other 
aspect, which is the supplying of arms to subversive factions so that 
they may continue to use terrorism and armed struggle as means to win 
power, at the resulting cost of human lives and suffering and 
hardship for the civilian population, as well as the unavoidable use 
of resources to fight subversion, which could otherwise be used for 
works of public benefit and major social interest. Guatemala notes 
with satisfaction that the Third United Nations Conference on the Law 
of the Sea, after holding several sessions, has succeeded in 
producing the text of a Convention on the Law of the Sea. My country, 
like others, sincerely regrets that a text which has the subject of 
protracted negotiation has not been adopted by consensus because some 
States have reservations concerning some of the provisions of the 
instrument, basically those concerning the exploitation of sea 
resources beyond national jurisdiction. Guatemala urges those nations 
to show their goodwill by making concessions in their political 
attitudes, so that the Convention on the Law of the Sea may be 
strengthened through its implementation by all the States Members of 
the Organization. Guatemala voted in favor of the Convention and will 
sign it when it is open for signature by States. As regards Belize, 
Guatemala reiterates and maintains in this Assembly its reservations 
regarding the unilateral granting of independence to Belize by the 
United Kingdom, ignoring Guatemala's legitimate rights to that 
Territory, which was the subject of dispute under an international 
legal controversy, in accordance with the peaceful procedures of the 
Charter of the United Nations. That dispute remains unresolved 
because of that unilateral and illegal act by the United Kingdom 
which has created a permanent situation of insecurity in the area. We 
feel it indispensable to resolve this controversy through 
negotiations and by means of a peaceful solution that is equitable to 
all parties, including basically the rights of Guatemala, which are 
founded on solid historical, geographical, legal, political and moral 
arguments. 170. Guatemala, confronted by this unacceptable action, 
considers that the way in which independence was granted to Belize 
was in violation of international norms; therefore, it does not 
recognize that independence, it does not recognize Belize as a State, 
nor does it recognize its sovereignty or its borders, or its 
membership in the community of nations. That will continue as long as 
a fair, equitable solution preserving Guatemala's legitimate rights 
over the Territory and the interests of the population of Belize is 
not found. 17l. Guatemala has asked the United Kingdom of Great 
Britain and Northern Ireland not to disregard its historical 
responsibility in this matter and to continue direct negotiations so 
that a peaceful and at the same time equitable and honorable solution 
may be found for this age old controversy. The noble purposes of the 
United Nations will not truly be achieved the large majority of 
mankind ceases to suffer from poverty, hunger, ignorance, illiteracy, 
unemployment, malnutrition, precarious living conditions, lack of 
housing and many other hardships. If all human beings have a right to 
happiness, material progress and intellectual, moral and spiritual 
advancement, the main tasks of the United Nations must be to 
strengthen international cooperation and to create the conditions 
necessary to exercise those fundamental rights. My delegation 
believes it essential to initiate global negotiations on cooperation 
for development in the economic field, since everybody is aware that 
it has not been possible to reduce the gap between developed 
countries and developing nations. On the contrary, the economic and 
monetary crisis has of late merely worsened those adverse effects on 
the sensitive economies of developing nations. No effective solution 
has been found for the problems of commodities, international debts, 
balance of payments, protection of the purchasing power of developing 
countries, trade and transactions, transfer of technology, increase 
of actual available ,resources, and access to capital markets. 
Although Guatemala believes that the United Nations is the most 
appropriate forum for resolving questions affecting the future of all 
the countries of the world, we admit that the Organization has not 
always acted with the promptness and effectiveness needed to solve 
the crises threatening world peace. This situation occurs because it 
is difficult to strike an accurate and practical balance between 
human rights, the interests of States and the principles and purposes 
of the Charter. We have thus noted that the Security Council and the 
General Assembly have not always made the same assessment of 
situations that threatened international peace and security. The 
Security Council itself has to some extent distorted its role by 
using procedures of informal consultations among its members, instead 
of concerning itself, as it ought to, with handling matters falling 
directly within its jurisdiction and finding adequate solutions for 
them. My country saw a good example of that when we submitted to that 
body our petition opposing the admission of Belize to the United 
Nations. The Security Council, in open violation of the principles of 
the Charter, refused to be seized of the matter. It did so without 
any reason, forgetting that there had been an open controversy to be 
resolved within the principles of the Charter. It is necessary to 
establish a solid basis of equity and justice for the development of 
international relations. My delegation believes that we must return 
to the sources that gave birth to this Organization. The light which 
then shone at San Francisco, when the Organization was created, 
should become a beacon for present and future generations; one which 
will light our way and enable us to build a better and more balanced 
world, one founded on the pillars of fraternity and solidarity, where 
peace, social justice, freedom and dignity to which all human beings 
without exception are entitled will prevail.
